UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF NEW JERSEY

McCABE, WEISBERG & CONWAY, LLC
By: Lauren M. Moyer, Esq. (Atty.
I.D.#LM2332)
216 Haddon Avenue, Suite 201
Westmont, NJ 08108
856-858-7080
Attorneys for Movant: Lakeview Loan
Servicing, LLC
IN re:                                              Case No.: 19-10706-ABA
                                                    Chapter: 13
Nelson I Antonio aka Pedro I Antonio aka Pedro      Judge: Andrew B. Altenburg Jr.
I Antonio De Los Santos aka Pedro Antonio De
Los Santos
       Debtor

                                  CERTIFICATION OF SERVICE

1.        I, Christina Burns:

           represent the _____________________ in the above-captioned matter.

           am the secretary/paralegal for Lauren M. Moyer, Esq., who represents the Movant in
          the above captioned matter.
           am the ______________________ in the above case and am representing myself.

2.        On February 12, 2020, I sent a copy of the following pleadings and/or documents to the
          parties listed in the chart below:
                     Order Resolving Motion to Vacate Stay
                     Certification of Service

3.        I hereby certify under penalty of perjury that the above documents were sent using the
          mode of service indicated.

     Dated:          February 12, 2020                                        /s/ Christina Burns
                                                                                        Signature
Name and Address of Party Served            Relationship of                  Mode of Service
                                           Party to the Case
Nelson I Antonio aka Pedro I              Debtor                      Hand-delivered
Antonio aka Pedro I Antonio De Los
                                                                      Regular mail
Santos aka Pedro Antonio De Los
Santos                                                                Certified mail/RR
14 Kay Lane                                                           E-mail
Sicklerville, NJ 08081                                                Notice of Electronic Filing
                                                                     (NEF)
                                                                      Other ____________
                                                                     (as authorized by the court *)
Brad J. Sadek                             Attorney for Debtor         Hand-delivered
Sadek and Cooper                                                      Regular mail
1315 Walnut Street
Ste 502                                                               Certified mail/RR
Philadelphia, Pennsylvania 19107                                      E-mail
                                                                      Notice of Electronic Filing
                                                                     (NEF)
                                                                      Other _______
                                                                     (as authorized by the court *)
Isabel C. Balboa                          Chapter 13 Trustee          Hand-delivered
Chapter 13 Standing Trustee                                           Regular mail
Cherry Tree Corporate Center
535 Route 38 - Suite 580                                              Certified mail/RR
Cherry Hill, New Jersey 08002                                         E-mail
                                                                      Notice of Electronic Filing
                                                                     (NEF)
                                                                      Other _______
                                                                     (as authorized by the court *)
U.S. Trustee                              US Trustee                  Hand-delivered
US Dept of Justice Office of the US                                   Regular mail
Trustee
One Newark Center Ste 2100                                            Certified mail/RR
Newark, New Jersey 07102                                              E-mail
                                                                      Notice of Electronic Filing
                                                                     (NEF)
                                                                      Other _______
                                                                     (as authorized by the court *)

* May account for service by fax or other means as authorized by the court through the issuance of an
Order Shortening Time.
                                                                                              rev.4/24/12
